Citation Nr: 1032428	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-22 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1971 to 
February 1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Winston-Salem 
RO that, in part, denied service connection for depression. In a 
March 2009 decision, the Board denied service connection for 
depression and two other disabilities. In August 2009, the 
Veteran and VA filed a Joint Motion for Partial Remand (Joint 
Motion) with the United States Court of Appeals for Veterans 
Claims (Court) to vacate and remand the Board's decision only 
with respect to the denial of service connection for depression; 
the Joint Motion expressly stated the Veteran did not wish to 
pursue an appeal of the other two issues denied in the Board's 
decision. That same month, the Court issued an Order granting the 
motion, thereby vacating the Board's March 2009 denial of service 
connection for depression, and remanding the matter to the Board 
for additional development consistent with the Joint Motion. The 
Motion and Order are associated with the claims file.

This case was returned to the Board in November 2009 and was 
remanded for a VA examination.


FINDING OF FACT

The Veteran's claimed depression was not incurred in service due 
to an event within the line of duty, and instead is attributable 
to alcohol use.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
depression are not met. 38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.301(d), 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in December 2006, May 2008, and October 
2008 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  
Additionally, the Veteran was afforded VA examinations in January 
2007, August 2007, and October 2008.  Neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Merits of the Claim

The Veteran contends that his depression was incurred during 
service.  As the competent evidence establishes that the primary 
factor in the development of claimed depression was alcohol use, 
an underlying event upon which a grant of direct service 
connection may not be premised, this claim on appeal is being 
denied.

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service. 38 U.S.C.A. §§ 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303(a) (2009). Service connection may 
also be granted for a disease diagnosed after discharge, where 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2009).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131. That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b). Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service. 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service. 38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
psychosis).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant. 38 U.S.C.A. § 5107(b). When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant. Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim. 38 C.F.R. § 3.102. The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied. See Gilbert, 1 Vet. App. at 54.

Service treatment history indicates that in August 1972 the 
Veteran sought counseling for what he described as personal 
problems but was too intoxicated at that point to discuss them.  
He stated he had been unable to sleep and had been getting into 
administrative problems including Article 15s.  An October 1972 
periodic review examination was absent mention of any mental 
health complaints or findings.

Personnel records from service indicate in February 1972 an 
administrative disciplinary action including resulting in 
temporary restriction in grade for two months, 14-days of extra 
duty, and forfeiture of a sum of $77.  The Veteran's appeal for 
remission of these conditions was granted in part.  The June 1972 
report of another nonjudicial punishment indicated that the 
Veteran was found to have willfully disobeyed an officer by 
refusing to terminate a telephone conversation as directed and 
having participated in a verbal confrontation.  The July 1972 
report of nonjudicial punishment states that the Veteran had 
reported for duty under the influence of alcohol.

Records of VA outpatient treatment and hospitalization from 
November 1977 to August 1979, show that in July 1979 the Veteran 
began undergoing treatment at a mental health clinic for alcohol 
rehabilitation.  He then described a history of excessive alcohol 
use for approximately nine years.  The Veteran was admitted to an 
alcohol treatment program in August 1979, and the admitting 
diagnosis was chronic alcohol abuse.  He underwent an 
individualized alcohol treatment program. At that time he 
reported that his drinking was causing occupational problems and 
interpersonal relationship difficulties.

In his October 2005 correspondence in support of his claim, the 
Veteran contends that his depression originated due to having 
ended a relationship with his fiancée while on active duty.  He 
states that as a result of this incident, he began to abuse 
alcohol and developed serious disciplinary problems in the Army 
before leaving active duty.  He explains that he continued to 
drink for several years afterwards because he could not get over 
the end of this relationship.  The Veteran indicates that he 
managed to stop drinking in 1998 and has sought counseling for 
his alcoholism and depression.

The report of a July 2005 private psychologist's evaluation in 
providing a summary of patient history indicates that during 
service the Veteran met a female soldier and they began drinking 
together.  According to this report, after a time they broke up, 
but the Veteran continued drinking to the point that he was given 
a General Discharge under Honorable conditions.  The Veteran had 
indicated that before his discharge, his break up caused 
depression, and alcohol was his coping mechanism. After his 
discharge, he continued with this behavior until 1998. The 
Veteran described his symptoms since that time as involving 
difficulty sleeping, nightmares related to his drinking, panic 
attacks, and social avoidance. The psychologist diagnosed 
depression, severe; and panic disorder, with a current Global 
Assessment of Functioning (GAF) score of 50. The prognosis was 
listed as guarded, with the recommendation that the Veteran 
continue therapy to deal with depression and problems that had 
resulted from alcohol.

VA outpatient records include the report of a November 2005 
psychological consultation which indicated at the outset that the 
Veteran had undergone a positive screening for post- traumatic 
stress disorder (PTSD). On a more in-depth evaluation he denied 
having experienced any specific frightening or disturbing events 
which had triggered the positive screen at an earlier primary 
care appointment. The diagnostic impression was anxiety disorder, 
not otherwise specified; rule out PTSD.

The Veteran underwent a VA examination in April 2010.  The 
Veteran reported that he began having difficulties in 1972 and 
his symptoms have worsened since that time.  The examiner 
reviewed the Veteran's medical history, as described above. The 
examiner opined that based on the Veteran's history, as per his 
medical records and description from the Veteran, the Veteran did 
not have a depressive illness per se during his active military 
service, although he had some depressive symptoms that were 
accompanying his alcohol abuse and personal issues.   

The examiner concluded that as a result of chronic alcohol abuse, 
the Veteran developed a sustained mood disturbance that is best 
described as a depressive disorder, not otherwise specified.  The 
Veteran did not have a depressive condition that warranted 
treatment while on active duty, and the only condition of record 
was alcohol abuse.  

Based upon the evidence above, there is no indication that the 
current claimed depressive disorder originated due to a 
recognizable injury or disease in service that was incurred in 
the line of duty. The service treatment history, and medical 
history post-service instead demonstrates that excessive alcohol 
use was a primary factor that caused or contributed to 
psychiatric symptomatology. The August 1972 treatment instance 
during service was during a period of intoxication, and there is 
no specific record of a distinct diagnosed mental health 
disorder. There is a contemporaneous report of an administrative 
disciplinary infraction related to intoxication. In considering 
the question of etiology of recent diagnosed depression, the July 
2005 evaluating psychologist reviewed the Veteran's reported 
history and precipitating events he described from service, and 
found that the depression and other problems were incidental to 
alcohol use. As a result, the record does not presently establish 
that depressive disorder is incidental to an identifiable in-
service injury, or otherwise any stressful event, apart from the 
use of alcohol.

As a general matter, VA law and regulations preclude an award of 
direct service connection for a disability that originated due to 
substance abuse, as this is deemed to constitute willful 
misconduct on the part of the claimant. See 38 U.S.C.A. § 105; 38 
C.F.R. § 3.301(d); see also VAOPGPREC 7- 99, 64 Fed. Reg. 52,375 
(June 9, 1999).  Thus, on the current evidence of record, there 
is no plausible basis to substantiate service connection for 
depressive disorder according to such a direct causal 
relationship.  The April 2010 examiner found that 

In addition to the lack of objective medical evidence showing 
that the Veteran's current depressive disorder was first 
manifested during service or within close proximity thereto, the 
medical evidence of record does not etiologically link his 
current depressive disorder to his service or any incident 
therein. In fact, as noted above, the February 2008 VA examiner 
finds the Veteran's currently diagnosed depressive disorder to be 
unrelated to his service or the May 1977 episode in service when 
he was diagnosed with depression. These records merely show 
treatment for alcohol abuse and chemical dependence with 
associated suicide attempts as early as 1988. There is no other 
medical opinion of record regarding the etiology of the Veteran's 
current depressive disorder.

To the extent that the Veteran is contending that he has 
experienced chronic or continuous depressive disorder 
symptomatology since service, the Board notes that the medical 
evidence of record weighs against his own lay statements 
contending that the symptoms he has experienced have been 
symptoms of a chronic condition or continuous symptoms of the 
same disorder. For example, the February 2008 VA examination 
report is against the Veteran's claim, finding that his 
depressive episode in service was acute and transitory and that 
there was no correlation between it and his current depressive 
disorder. Moreover, the contemporaneous VA and private treatment 
records do not support his history provided many years after his 
discharge. The Board finds that the contemporaneous records are 
entitled more probative weight than the Veteran's recent 
recollections of what happened in service and the continuity of 
his symptoms since many decades ago. See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991); see also Savage, 10 Vet. App. 488 
(1997).





Likewise, the Veteran, as lay a person, not trained or educated 
in medicine, is not competent to offer medical nexus opinions as 
to whether he currently has a depressive disorder as a result of 
his service or any incident therein and such statements are of 
little probative value. See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). With 
regard to the submitted news article regarding mental health 
problems of soldiers after war service, the Court has held that a 
medical article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion. Sack v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999). However, the Board 
finds that the article has no bearing in the Veteran's case, as 
he did not serve during a period of war and he did not serve 
outside the United States. Moreover, the Court has held that a 
medical article or treatise can provide support for a claim, but 
must be combined with an opinion of a medical professional and be 
reflective of the specific facts of a case as opposed to a 
discussion of generic relationships. Sack, supra. The Veteran has 
not provided any medical opinion of a medical professional 
supporting his claim. For this reason, the Board must find that 
the medical text evidence submitted by the Veteran does not 
contain the necessary specificity to constitute competent 
evidence of the claimed medical nexus. See Sacks, 11 Vet. App. at 
317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); 
see Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Finally, the Board notes that the overwhelming preponderance of 
the evidence of record indicates that the Veteran has received 
ongoing outpatient and inpatient treatment for chemical 
dependency and alcohol abuse as early as 1978, just 1 year after 
the Veteran's discharge from service. Moreover, the February 2008 
VA psychiatric examiner has related the Veteran's 1977 depressive 
episode to his alcohol use in service. The Board notes that with 
respect to claims filed after October 31, 1990, service 
connection may not be granted for substance abuse on the basis of 
service incurrence or aggravation. 38 U.S.C.A. §§ 105, 1131; 38 
C.F.R. § 3.301(a); VAOPGCPREC 2-98. The law does not preclude a 
veteran from receiving compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
veteran's service-connected disability. Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001). Compensation is precluded only for 
(a) primary alcohol abuse disabilities (an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess), and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol abuse. 
Id. Therefore, assuming, without conceding, that the Veteran's 
current depressive disorder has been continuously present since 
service, service connection cannot be established for such as the 
competent evidence of record, the February 2008 VA examiner's 
report, links it to his alcohol use in service. Accordingly, for 
the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claim in this case, 
and service connection for a depressive disorder must be denied. 
38 U.S.C.A. § 5107(b).

To the extent the Veteran contends that depression is the result 
of an identifiable injury or factual circumstances apart from 
substance abuse, moreover, the Board recognizes these assertions.   
however, the Veteran's own lay statement on a matter of medical 
causation cannot be dispositive absent corroborating medical 
opinion evidence. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim on appeal for 
service connection for depression. Since the preponderance of the 
evidence is unfavorable on this claim, the benefit of-the-doubt 
doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for depression is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


